
	

113 SRES 127 ATS: Commemorating the 10-year anniversary of the loss of the State symbol of New Hampshire, the Old Man of the Mountain.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 127
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Ms. Ayotte (for herself
			 and Mrs. Shaheen) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			May 7, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 10-year anniversary of
		  the loss of the State symbol of New Hampshire, the Old Man of the
		  Mountain.
	
	
		Whereas retreating glaciers carved the White Mountains,
			 leaving behind the Old Man of the Mountain (referred to in this preamble as the
			 Old Man) as a sentinel to gaze across their granite
			 majesty;
		Whereas granite ledges formed the profile of the Old Man,
			 framed by the sweeping curve of the shoulder of a mountain;
		Whereas the native son of New Hampshire and distinguished
			 Member of the Senate, Daniel Webster, wrote: “Men hang out their signs
			 indicative of their respective trades; shoe makers hang out a gigantic shoe;
			 jewelers a monster watch, and the dentist hangs out a gold tooth; but up in the
			 Mountains of New Hampshire, God Almighty has hung out a sign to show that there
			 He makes men”;
		Whereas both the proud visage and the steadfastness of the
			 Old Man embodied the character traits of independence, strength, and a
			 dedication to live free that are embedded in Granite Staters;
		Whereas the home of the Old Man, New Hampshire, possesses
			 a clear sense of its place in the history of the United States as—
			(1)the first State
			 to adopt its own constitution;
			(2)the State whose
			 ratification of the Constitution of the United States helped bring forth this
			 country; and
			(3)the State that,
			 as host of the first presidential primary in the United States, has a
			 continuing role in each election of the President;
			Whereas the Old Man was visited by sightseers from around
			 the world, who found strength and inspiration in his image;
		Whereas visits to the Old Man have inspired reverence for
			 that which is irreplaceable;
		Whereas, for 10 millennia, the Old Man survived legendary
			 winds, snow, rain, and ice;
		Whereas, on May 3, 2003, the time-worn granite ledges of
			 the visage of the Old Man released their hold on the mountain and fell into
			 history;
		Whereas the loss of the Old Man forever changed the face
			 of New Hampshire and was felt by all people of the State accustomed to living
			 under his watchful gaze;
		Whereas the Old Man, who lived in the heart of the White
			 Mountains, now lives on in the hearts of the people of New Hampshire;
			 and
		Whereas, while Granite Staters mourn the loss of their
			 granite man, they pay tribute with a long glance up at the bare face of the
			 grey mountain and a pause in remembrance of the first citizen of the beloved
			 State: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 10th anniversary of the loss of the Old Man of the Mountain;
			(2)encourages the
			 people of the United States to preserve the legacy of the Old Man of the
			 Mountain;
			(3)recognizes the
			 inspiration provided by the Old Man of the Mountain to generations of Granite
			 Staters and visitors to the State of New Hampshire; and
			(4)recognizes the
			 Old Man of the Mountain as a symbol of liberty, freedom, and
			 independence.
			
